 In the Matterof MississippiLIME COMPANYOF MISSOURI,lEMPLOYERandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA, CIO,PETITIONERCase No. 144-R-1.49.-Decided October 30, 1946Verlie, Eastman ct Schla fly,byMr. J. L. Schla fly,of Alton, Ill.,for the Employer.Mr. Joseph Appelbaum,of St. Louis, Mo., andMr. Ira 1'Villiam,,ofSte. Genevieve, Mo., for the Petitioner.Messrs. Harry H. CraigandJohn T. Wiley, Jr.,of St. Louis, Mo.,for the Intervenor.Mr. Emil C. Farkas,of counsel to the Board.DECISIONAND'ORDERUpon a petition duly filed, hearing in this case was held at St.Louis,Missouri, on July 16, 1946, before Keith W. Blinn, hearingofficer.The hearing officer reserved ruling for the Board on motionsmade by the Employer and the Intervenor to dismiss the petition onthe ground that their contract of May 6, 1946, is a bar to an election.For the reasons stated in Section III,infra,the motions are herebygranted.The hearing officer's rulings made at the hearing are freefrom prejudical error and are hereby affirmed, except as indicatedbelow.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMississippi Lime Company of Missouri, a Missouri corporation,operates a lime quarry and plant in Ste. Genevieve County, Missouri:During the past year the Employer purchased raw materials andsupplies valued in excess of $100,000, of which more than 50 percentwas purchased from points outside the State of Missouri.Duringthe same period, the Employer sold products valued in excess ofIThe name of the Employer appears as amended at the heal ing71 N. L. R. B, No. 71.472 MISSISSIPPI LIME COMPANY OF MISSOURI473$100,000, of which more than 50 percent was sold and shipped to pointsoutside the State of Missouri.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is,a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Hod Carriers' Building and Common Laborers' Unionof America, Local No. 829, herein called the Intervenor, is a labororganization affiliated with the American Federation of Labor, claim-ing to represent employees of the Employer.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn May 9, 1945, the Employer executed a collective bargainingcontract with the Intervenor, providing for a 1-year term commencingJune 1, 1945, and for automatic renewal for annual periods there-after, in the absence of notice to change given by either party to theother at least 30 days prior to June 1 of any year.On February 18, 1946, the Employer and the Intervenor begannegotiations for a new contract, and after several conferences a tenta-tive agreement was reached on May 1, 1946.Arrangements weremade by the parties to reduce this agreement to writing on May 6,1946, and on that date the parties met again and signed the contract.Paragraph 2 of the contract states :It is understood and agreed that this agreement replaces andsupersedes the collective bargaining agreement between theparties entered into on May 9, 1945.However, Article 8 provides :This agreement shall continue in full force and effect from June 1,1946, through May 31, 1947, and shall thereafter continue auto-matically from year to year unless reopened in accordance withthe provisions of this Article.Some ambiguity therefore exists in the terms of the 1946 contract,in that it is not clear whether the Employer and the Intervenor in-tended tomake it effective immediately upon its execution or uponthe expiration of the 1945 agreement on June 1, 1946.On April 10, 1946, the Petitioner, by letter, advised the Employerof its organizational campaign among the Employer's workers, assert-ing thatthey had the right to change bargaining agents upon theterminationof the Employer's 1945 contract with the Intervenor. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter,on May 6, 1946,the Petitioner notified the Employer, byletter,that it represented a majority of the employees and requestedrecognition as their exclusivebargainingagent.On the same daythe Petitioner filed its petition in this proceeding at the Board'sRegional Office; it is not clear, however,at what timeof the day thiswas done.The Petitioner's letter of May 6, 1946, was not receivedby the Employer until May7, 1946, afterthe execution of the 1946contract,nor was the Employeradvised thatthe petition had beenfiled until much later.The Employer and the Intervenor contend that the 1946 contractoperates as a bar to a present determination of representatives.ThePetitioner,on the otherhand,argues that its petition was filed beforethe execution of the contract on May 6, 1946,and was therefore timely.No petition was filed in our Regional Office within 10 days of thenotice ofApril 10, 1946.Consequently,even if,regarded as a validclaim to representation, thisnotice could not itselfhaveserved to pre-vent the 1946contractfrom barring a current determination of repre-sentatives.2Ordinarily an agreement is precluded from operating as a bar ifa petition is filed before its execution.3In this case,the petition wasdocketed on May 6, thevery day on which the1946 contract wassigned.The Petitioner asserted, however, that the contract was notexecuted until several hours after the filing of the petition, andoffered someevidenceto support its contention'Even assuming,arguendo,the correctness of the assertion,this does not detract fromthe contract's effectiveness as a bar.The Board cannot pay heed tothe fractions of a day in matters of this sort.Where,as here, noformal proceeding is initiatedby filing apetition on or beforethe dayprecedingthe making of a collective bargaining agreement,the agree-ment stands as a bar to an election, at least in the absence of theEmployer's actual knowledge,at an earlier hour onthe day theagreement is executed,that a petition has just been filed with theBoard.We assume, for purposes of this decision,that the new 1946 con-tract did not become wholly effective until June 1, 1946,althoughitwas executed on May 6, 1946.5 It thus appears that the Employerand Intervenor made their new agreement between the operative dateof the automatic renewal clause, or Mill B date,°of the 1945 contractzMatter of.Genci at Electric X-Ray Corporation,67 N. L R B. 997.Matter ofSte Genevieve Lime & Quarry Company,70'N. L. R. B. 1259.4The hearing officer's ruling striking that testimony is reversed.6The testimony indicates that parts of the 1946 contract may have been put into opera-tion immediately upon its execution,although many others did not go into effect untilJune 1, 1946.We do not accept the view of our dissenting colleague that the old contractwas "abandoned,"or "non-effective."eThe operative date of an automatic renewal clause has come to be known as the "Mill Bdate" of a contract.Matter of Mill B, Inc,40 N. L. It. B. 346. MISSISSIPPILIME COMPANY OF MISSOURI475(May 1, 1946) and that contract's anniversary date, and that thenew agreement became effective on the anniversary date.There aremany Board precedents holding that the effective and not the executiondate of an agreement controls contract bar questions.7 In many in-stances that is a salutary rule.We are persuaded, however, that theseprecedents should no longer be followed in situations of this particularcharacter.In the recentNorthwestern Publishing Companydecision,'we refused to apply the "premature renewal" doctrine ° to a contractmade between the Mill B and anniversary dates of a superseded agree-ment.We said, in part :...were we to find the new contract between the Employer andthe Intervenor not to be a bar, we would discourage timely nego-tiation for continuing stable relations.The new contract in thiscase,made effective between the Mill B and expiration dates ofthe old agreement, was consummated within the usual period forcontracting parties to negotiate and conclude new agreements gov-erning their relations for a coming term.Where, as here, thisperiod is reasonable in time, we fail to perceive how the new con-tract can be regarded as a premature extension of the old.Mere also it. was natural for the Employer and the Intervenor tonegotiate and conclude a new agreement in the period between theMill B and anniversary dates of the 1945 contract, and to execute it25 clays before that earlier agreement was due to expire, rather thanwait until the 365th day. The period between the Mill B and anniver-sary dates was itself reasonably short in time, a mere 30 days 1e Sincethey were bound to an agreement which was soon to expire, it was notextraordinary for the parties to provide that the primary terms oftheir new contract were to become effective only after the existingagreement had run its course.The fact that the contracting partiesmade the primary terms of their new agreement effective at the expi-ration of the old, rather than immediately, should not, in our opinion,slake their agreement vulnerable to a supervening petition, wherethat petition was filed, not only after the contract was executed, butafter the Mill B date of the original contract.As in theNorthwesterncase, the action of the contracting parties left unimpaired the rightof the employees to petition the Board to investigate and certify anew representative at any time before the Mill B date of the old agree-ment. Indeed, the conduct of the contracting parties operated to ex-7Matter of Foster-Grant, Inc.,54 N. L.R. B 802;Matter of Kimberly-Clark Corporation,55 N L R B. 521 ;Matterof S & S ConeCorporation,57N. L. R. B 260;Matter of Na-tional Carbide Corporation,67 N L. R. B 757. Thesedecisions are reversed only insofarav they are inconsistentwith our opinion herein.871N L R B 167.9Matter of Wichita UnionStockyardsCompany,40N. L R. B 369"We do not here decide what principle should governif the "MillB period"were anunreasonably long one. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDtend their opportunity for several additional days-until the actualexecution of the new agreement. To direct an election in the circum-stances of this case would prejudice the continuance of stable bargain-ing relations, by discouraging contracting parties from feeling securein executing a new collective agreement until the very instant whenan old contract is due to expire.The dissenting opinion lays repeated stress upon an assumptionthat our decision ignores what are termed "the possibilities of fraud,"and may tempt employers and labor organizations to antedate theircontracts.Sufficient unto day is the evil thereof.The Board is alwaysavailable to receive testimony that a contract has been improperlyantedated.Absent testimony to that effect, the Board majority isunwilling either to assume that American employers or labor organi-zations would readily engage in such a practice, or to hesitate to adoptan otherwise salutary policy because of the fear that a few mightoccasionally do so.For these reasons, we find that the 1946 contract constitutes a barto a present determination of representatives.We shall, therefore,dismiss the petition.ORDERThe National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of employeesofMississippi Lime Company of Missouri, Ste. Genevieve County,Missouri, filed by United Gas, Coke and Chemical Workers of Amer-ica, CIO, be, and it hereby is, dismissed.MR. JOHN M. HOUSTON, dissenting :Hitherto the Board invariably has directed an election upon a peti-tion which, as in the present case, was filed between the execution of acontract and its effective date.Our adoption of this decisional ruleand our continuous adherence to it were premised, in part, upon theidea that parties to contracts ought not to be afforded an apportunityto manipulate 11 the date upon which their relationship commenced orrenewed so as to effect a foreclosure of the right of employees to selectnew reprsentatives, if they so desired, at reasonable periods.Not onlywas it contemplated that the rule would place an effective brake uponthe possibilities of fraud, but it was also considered that, in the inter-ests of stable industrial practice, it was desirable to encourage defini-tiveness with respect to establishment of substantive contractual termswhich were to govern the relationship of an employer with his em-ployees.Lapses in time between the date upon which a contract wasexecuted and the date upon which its substantive terms became effec-tive were thought to lessen the chances for the achievement of certainty11By antedating a contract made after a rival claim or petition was filed MISSISSIPPILIME COMPANY OF MISSOURI477which written contracts have as their basic appeal in the field of laborrelations.The Board was additionally motivated by a realizationthat a contrary rule would operate to impose an undue burden upon arival labor organization to keep in constant awareness of the state ofnegotiations between contracting parties, ready at all times to file itspetition whenever execution of a new agreement seemed imminent atthe risk of being foreclosed for a further contractual period of time 12The decision in this case discards this salutary rule.The factualcircumstances which have persuaded my colleagues to abandon it ap-pear much less compelling to me and I therefore am unable to agreewith them.Applying the principles agreed upon by the Board in the recentNorthwestern Publishing Companycase,my colleagues apparentlyhave concluded that, because the petition here was filed after the auto-matic renewal date of the Intervenor's old contract, the petitioningunion has lost nothing, and should not now be heard to complain ir-respective of what action the employer and the intervenor may haveundertaken with respect to their contractual relationship. I agreethat a petition which is filed after to automatic renewal period hasbegun to run generally raises no question concerning representation.However, even though recent cases may be interpreted as consecratingthe automatic renewal period to the exclusive and uninhibited use ofcontracting parties without fear of intrusion by rival labor organiza-tions, we have in no -case, of which I am aware, stated that under nocircumstances would a rival petition be entertained if filed after theso-calledMill B date. Indeed, we took care to express the contraryin theNorthwestern Publishingcase itself by pointing out that if thepetition there, albeit, filed after the Mill B date had preceded the ex-ecution of the contract we would have directed an election 13 I thinkit is therefore clear that the mere filing of a petition after the Mill Bdateipso factodoes not preclude consideration of the petitioner's claimto representation, but that the timeliness of suoh a petition dependsupon the status of the contractual relationship which is urged as a barto the petition.Since the petition here was filed before the contractwas effective, it follows that the present case resolves itself factuallyinto the type of situation in which the decisional rule to which I haveadverted is applicable, unless some importunate consideration of policynow dictates the creation of an exception.From the insistence of the majority opinion that the principles es-tablished in theNorthwestern Publishingcase must govern here, itwould appear that my colleagues consider their decision as a step in'SeeMatter of American WhiteCrossLaboratories, Inc,60 N. L. R B. 1148, at p. 1150,and cases cited in footnote 5 therein13There the execution date and the effective date of the contract were one and thesame-the normal situation. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe direction of industrial stability.I note, however, that betweenthe execution of the contract and the date upon which it became opera-tive, there was a period of time in which no certainty existed as to theterms and conditions of employment governing the relationship of thisemployer and his employees.This unsettled hiatus resulted from theabandonment of the old contract, and the non-effectiveness of the newone.It is precisely this period which ordinarily we have set aside asan opportune moment for employees to change bargaining representa-tives, if they so desire.To deny them the right to make a selection ofrepresentatives during this period hardly strikes me as conducive toindustrial stability.To do so solely because the contracting partiesraise as a bar an ineffective contract appears to be a negation of the verypolicy which my colleagues consider of paramount importance in thiscase.And, despite the vague limitation upon the immunity of con-tracting parties fixed by the majority, the danger to the concept thatemployees be free, at reasonable periods, to change representatives, isstill inherent in the decision since automatic renewal clauses may nowwell be written to provide for unreasonably long periods of time,thereby creating opportunities for techniques of foreclosure which arerepugnant to basic objectives of the Act.Nor is there any valid explanation, from another aspect of policy,for the rejection of our rule that the effective date of a contract con-trols in issues of this type.I assume that my colleagues would con-cede that the possibilities of fraud are as extant now as they were whenthe cases establishing our rule were decided.Yet the whole effect ofthe majority decision in the present case is to pronounce those possi-bilities negligible and entitled to no consideration. I am not con-vinced that the present decision discloses any valid reason for a de-parture from customary practice, and I must dissent from the dis-missal of this petition.